 

Execution Version 

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED, AND MAY NOT BE OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED, OR OTHERWISE DISPOSED OF IN CONTRAVENTION OF SECTION 5 OF SUCH
ACT.

 

XFIT BRANDS, INC.

THROWDOWN INDUSTRIES HOLDINGS, LLC

THROWDOWN INDUSTRIES, LLC

THROWDOWN INDUSTRIES, INC.

 

$3,500,000

 

9.00% Senior Secured Fixed Rate Note due July 12, 2020

 

Registered New York, New York     No. R-5 Dated: December 16, 2016

 

Each of Throwdown Industries Holdings, LLC, a Delaware limited liability company
(“Holdings”), Throwdown Industries, LLC, a Delaware limited liability company
(“TD LLC”), XFit Brands, Inc., a Nevada Corporation (“XFit Brands”), and
Throwdown Industries, Inc., a California corporation (“TDI” and, together with
Holdings, XFit Brands and TD LLC, each, an “Obligor” and, collectively, the
“Obligors”), for value received, hereby jointly and severally promises to pay to
PIMCO Funds: Private Account Portfolio Series: PIMCO High Yield Portfolio, a
separate investment portfolio of PIMCO Funds, a Massachusetts business trust
(the “Purchaser”), the principal sum of THREE MILLION FIVE HUNDRED THOUSAND
DOLLARS ($3,500,000) on July 12, 2020 or such earlier date on which this Note is
accelerated pursuant to the Note Purchase Agreement or subject to optional
redemption by Holdings, on behalf of the Obligors, as described herein (the
“Maturity Date”) (or, if such day is not a Business Day, on the next succeeding
Business Day with the same force and effect as if made on the date such payment
was due, and no interest will accrue as a result of such delay), in such coin or
currency of the United States of America as at the time of payment shall be
legal tender for the payment of public and private debts, in immediately
available funds, and to pay interest on the unpaid balance of said principal sum
(as increased on account of any deferred and capitalized interest) at the rate
of 9.00% per annum (computed on the basis of a 360-day year of twelve 30-day
months), in like coin or currency and funds, from and including the date hereof,
on the 12th day of each calendar month, commencing on January 12, 2016, and on
the maturity date and each other date on which principal is due and payable
(each, a “Payment Date”) until payment of such principal sum has been made or
duly provided for. Amounts payable on each Payment Date shall be payable to the
holder in whose name this Note is registered on the applicable Payment Date.
Capitalized terms used but not defined herein shall have the meaning set forth
in the Note Purchase Agreement.

 

Such interest will accrue from, and including, December 16, 2016 or the most
recent Payment Date (whether or not such Payment Date was a Business Day) for
which interest was paid to, but excluding, the relevant Payment Date. If any
Payment Date falls on a day that is not a Business Day, the payment due on such
day will be postponed to the next succeeding Business Day, with the same force
and effect as if made on the date such payment was due, and no interest will
accrue as a result of such delay.

 

The Applicable Percentage of the entire outstanding principal balance of this
Note shall be due and payable on the Maturity Date. The “Applicable Percentage”
means (i) in the case of a redemption or principal payment, repayment or
prepayment, whether optional or mandatory, following an Event of Default, by
application of proceeds in connection with the exercise of remedies or
otherwise, or upon any acceleration or deemed acceleration of the principal of
the Notes, in each case, on or prior to June 12, 2019, 107% or (ii) in the case
of a redemption or principal payment, repayment or prepayment, whether optional
or mandatory, following an Event of Default, by application of proceeds in
connection with the exercise of remedies or otherwise, or upon any acceleration
or deemed acceleration of the principal of the Notes, in each case, after June
12, 2019, 100%.

 

   

  

 

“Business Day” is any day which is not a Saturday or Sunday or a day on which
banking institutions in New York, New York are authorized or obligated by law or
executive order to close.

 

This Note is one of a duly authorized issue of $3,500,000 aggregate principal
amount of 9.00% Senior Secured Fixed Rate Notes due July 12, 2020 (the “Notes”)
of the Obligors. This Note is issued pursuant to and subject to the Amended and
Restated Note Purchase Agreement, dated as of December 16, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Note Purchase
Agreement”) between the Obligors and the Purchaser, and is secured by certain
collateral pledged by the Obligors pursuant to the Amended and Restated Pledge
and Security Agreement, dated as of December 16, 2016, between the Obligors and
the Purchaser, as amended, supplemented or otherwise modified from time to time.

 

1. Payment. Payment of principal and interest as provided herein shall be made
for the benefit of the registered owner hereof on the applicable Payment Date or
on the Maturity Date, as the case may be, in each case by wire transfer to the
account designated in writing to XFit Brands by such registered owner.

 

2. Redemption. XFit Brands, on behalf of the Obligors, may redeem the Notes, in
whole or in part, at any time, at its option, at a redemption price equal to the
Applicable Percentage of the principal amount of the Notes to be redeemed, plus
accrued and unpaid interest on the principal amount of Notes to be redeemed to,
but excluding, the redemption date. If less than all of the Notes are to be
redeemed, the Notes shall be redeemed on a pro rata basis.

 

Notice of any such redemption must be mailed by first-class mail or
electronically delivered to the registered holder of the Notes to be redeemed no
less than 30 days prior to the redemption date and shall specify the designated
redemption date and the aggregate principal amount to be redeemed thereon.
Notice of redemption having been given, the Notes to be so redeemed shall, on
the redemption date, become due and payable at the redemption price provided for
herein, and from and after such date (unless the Obligors shall default in the
payment of the redemption price and accrued interest) such Notes shall cease to
bear interest.

 

In the event of redemption of this Note in part only, a new Note or Notes for
the unredeemed portion hereof will be issued in the name of the holder or
holders hereof.

 

3. Registration, Transfer, Exchange and Denominations of Notes. So long as any
of the Notes remain outstanding and unpaid, the Obligors will cause to be
maintained in the United States, an office or agency where the Notes may be
presented for payment, transfer or exchange as provided in this Note. Such
office or agency is presently located at the office of XFit Brands located at
25731 Commercentre Drive, Lake Forest, CA 92630, and the Obligors agree to give
prompt written notice of any change in such office or agency to each holder of
Notes then outstanding. The Obligors shall keep, or engage a third party
registrar to keep, a register or registers in which, subject to such reasonable
regulations as it may prescribe, the Obligors or such registrar, as the case may
be, shall register the names and addresses of the holders of Notes in registered
form and shall register the transfer of Notes in registered form as provided in
this Note.

 

Whenever any Note or Notes shall be presented at such office or agency for
exchange or registration of transfer, the Obligors shall execute and, in
exchange therefor and upon cancellation thereof, shall deliver a new Note or
Notes registered in such name or names and in such denominations as may be
requested and in the same aggregate principal amount and dated as of the
interest payment date to which interest has been paid on, or, if no interest has
yet been so paid, then dated the date of, the Note or Notes so surrendered.

 

No transfer of any Note shall be registered unless evidenced by a written
instrument of transfer duly executed by the registered owner in person or by his
duly authorized attorney, and received by XFit Brands not less than three (3)
Business Days prior to the requested transfer date or such shorter period as
XFit Brands shall agree upon.

 

4. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York (without regard to its conflicts of law
provisions other than sections 5-1401 and 5-1402 of the General Obligations
Law).

 

5. WAIVER OF JURY TRIAL. EACH OF THE OBLIGORS AND THE HOLDER HEREBY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF, OR
RELATING TO, THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

   

  

 

IN WITNESS WHEREOF, each of the Obligors has caused this Note to be duly
executed in its company name.

 

  XFIT BRANDS, INC         By: /s/ David E. Vautrin   Name: David E. Vautrin  
Title: CEO         THROWDOWN INDUSTRIES HOLDINGS, LLC         By: /s/ David E.
Vautrin   Name: David E. Vautrin   Title: CEO         THROWDOWN INDUSTRIES, LLC.
        By: /s/ David E. Vautrin   Name: David E. Vautrin   Title: CEO        
THROWDOWN INDUSTRIES, INC.         By: /s/ David E. Vautrin   Name: David E.
Vautrin   Title: CEO

 

Dated: December 16, 2016

 



[Signature Page to Note R-5]

 



   

  

 

